Title: Abigail Adams to Mercy Otis Warren, 25 January 1775
From: Adams, Abigail
To: Warren, Mercy Otis


     
      Dear Mrs. Warren
      
       Braintree, 25 January 1775
       
      
     
     I wrote you last Sabbeth evening in a good deal of pertubation of Spirits. I fear I did wrong in sending it you; I then promised to acquaint you with the result as soon as I knew it. Mr. Adams returnd a monday night in order to Relieve me from my apprehensions. It does not appear that there was any premediated design to raise a Tumult. An officer very drunk sallied forth, and was seen in that state by the Watch who suspecting that some evil might ensue offerd to see him to his lodgings. He readily consented, but his Servant comeing up and seeing him with the Watch, enterd into a Quarrel with them, and ran to Jones tavern and raised nine officers who were pretty well warmd with liquor and they without inquireing into the merits of the cause, fell upon the Watch. The people applied to the General. He orderd them under guard, and a court martial sat upon them a monday. I have not heard what they did. The Watch enterd their complaint befor Justice Quincy and Warrents were issued out. Yesterday Mr. Adams went to Town to attend the examination before Justice Hill, Quincy and Pemberton. I hear the court was much crouded, and that they did not get thro, but adjourned till to day.—Thus are we to be in continual hazard and Jeopardy of our lives from a Set of dissolute unprincipald officers, and an Ignorant abandoned Soldiery who are made to believe that their Errant here is to Quell a Lawless Set of Rebels—who can think of it without the utmost indignation. “Is it not better to die the last of British freemen than live the first of British Slaves.” Every act of cunning and chicanery is made use of by the execrable Massachusettensis “to make the worse appear the better reasoning” and with high words that bare semblance of worth, not substance gently raise their fainting courage and dispell their fears “and now his Heart distends with pride, and hard’ning in his strength glories.” I do not think it unlikely that he receives a share of the Money we are told was sent as a bribe for the Leaders of the people. “Sly undermining Tool” representing the Whigs as men of desperate fortunes as tho Truth could not be told only by men of fortunes and pensioners. When is it ever told by them? Are not pensions and places productive of a most narrow sordid and mercenary Spirit, and are we not told that they are granted more for Ministerial than publick Services?—Help me to a Name befitting the character of this Miscreant!
     We have had a Town meeting this week for the chusing of Delegates, and voted to send but one by which means Col. Thair Thayer is left out and Deacon Palmer chosen. They voted also to pay a Shilling L M to every Man who will excersise once a week from 3 o clock till 6 and to pay the Money which shall be collected as taxes into the hands of the Select Men.
     We have had a Rumor here that a collection of tories from Marshfield have flown to Town, to request a regiment of Soldiers to protect them, and in concequence of it that 100 & 25 have embarked but should it be so what they can propose we can not immagine, unless it is to give them opportunity to escape.
    